In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 14, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Janice McPhaul-Morgan did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
In support of their motion for summary judgment, the defendants failed to make a prima facie showing that the plaintiff Janice McPhaul-Morgan did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Zavala v DeSantis, 1 AD3d 354 [2003]; Black v Robinson, 305 AD2d 438, 439 [2003]; Junco v Ranzi, 288 AD2d 440 [2001]). Thus, the motion should have been denied regardless of the sufficiency of the plaintiffs’ opposing papers (see Coscia v 938 Trading Corp., 283 AD2d 538 [2001]). Ritter, J.P., H. Miller, Schmidt, Crane and Skelos, JJ, concur.